USDC IN/ND case 3:21-cv-00315-RLM-MGG document 6 filed 05/12/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 STEPHEN M. DEANE,

              Plaintiff,

                     v.                      CAUSE NO. 3:21-CV-315-RLM-MGG

 RON NEAL, et al.,

              Defendants.

                               OPINION AND ORDER

      Stephen M. Deane, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 2.) The court must screen the complaint to determine

whether it states a claim for relief. 28 U.S.C. § 1915A. The court must bear in mind

that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citation omitted).

      Mr. Deane, a prisoner at Indiana State Prison, alleges that he suffers from

chronic constipation and hemorrhoids. As a result, he has ongoing pain and digestive

problems. He alleges that he had been complaining about these problems since

January 2021 to Dr. Nancy Marthakis, a physician at ISP. He claims that after

waiting to see Dr. Marthakis for several weeks, she wouldn’t address these issues

because his appointment was limited to addressing a foot problem. She told him to

put in a health care request. He claims that he has made numerous such requests,

but has only been seen by Nurse Practitioner Diane Thews, who gave him

suppositories and fiber supplements. He claims he has used these medications for

several weeks without improvement.
USDC IN/ND case 3:21-cv-00315-RLM-MGG document 6 filed 05/12/21 page 2 of 4


      Inmates are entitled to adequate medical care under the Eighth Amendment.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state a claim, a prisoner must allege

(1) he had an objectively seriously medical need and (2) the defendant acted with

deliberate indifference to that medical need. Id. A medical need is “serious” if it is one

that a physician has diagnosed as mandating treatment, or one that is so obvious

even a lay person would recognize as needing medical attention. Greeno v. Daley, 414

F.3d 645, 653 (7th Cir. 2005). On the second prong, inmates are “not entitled to

demand specific care,” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th

Cir. 2019), nor are they entitled to “the best care possible.” Forbes v. Edgar, 112 F.3d

262, 267 (7th Cir. 1997). Courts generally “defer to medical professionals’ treatment

decisions unless there is evidence that no minimally competent professional would

have so responded under those circumstances.” Walker v. Wexford Health, 940 F.3d

at 965 (citation and internal quotation marks omitted). At the same time, a prisoner

isn’t required to show that he was “literally ignored” to establish deliberate

indifference. Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010). “[I]nexplicable

delay in responding to an inmate’s serious medical condition can reflect deliberate

indifference,” particularly where “that delay exacerbates an inmate’s medical

condition or unnecessarily prolongs suffering.” Goodloe v. Sood, 947 F.3d 1026, 1031

(7th Cir. 2020) (citations and internal quotation marks omitted). A “prison physician

cannot simply continue with a course of treatment that he knows is ineffective in

treating the inmate’s condition.” Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011).

Thus, “a doctor’s choice of the easier and less efficacious treatment for an objectively




                                            2
USDC IN/ND case 3:21-cv-00315-RLM-MGG document 6 filed 05/12/21 page 3 of 4


serious medical condition” can amount to deliberate indifference. Berry v. Peterman,

604 F.3d at 441.

      Giving Mr. Deane the inferences to which he is entitled at this stage, he has

alleged a plausible Eighth Amendment claim for monetary damages against Dr.

Marthakis and Nurse Practitioner Thews for not adequately addressing his chronic

constipation and hemorrhoids. His complaint can also be read to seek injunctive relief

related to his ongoing need for medical care, and Warden Ron Neal has both the

authority and the responsibility to ensure that inmates at ISP are provided

constitutionally adequate medical treatment as required by the Eighth Amendment.

See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, Mr. Deane

will be allowed to proceed on an Eighth Amendment claim against the Warden in his

official capacity for injunctive relief related to his ongoing need for medical care.

      For these reasons, the court:

      (1) GRANTS the plaintiff leave to proceed against Dr. Nancy Marthakis and

Nurse Practitioner Diane Thews in their personal capacity for monetary damages for

failing to provide adequate medical treatment for his constipation and hemorrhoids

from January 2021 to the present in violation of the Eighth Amendment;

      (2) GRANTS the plaintiff leave to proceed against Warden Ron Neal in his

official capacity on an Eighth Amendment claim to obtain injunctive relief in the form

of medical care needed to address his constipation and hemorrhoids;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk to request a Waiver of Service from (and if necessary,

the United States Marshals Service to use any lawful means to locate and serve

                                            3
USDC IN/ND case 3:21-cv-00315-RLM-MGG document 6 filed 05/12/21 page 4 of 4


process on) Dr. Nancy Marthakis and Nurse Practitioner Diane Thews at Wexford of

Indiana, LLC, and to send them a copy of this order and the complaint pursuant to

28 U.S.C. § 1915(d);

      (5) DIRECTS the clerk to request a Waiver of Service from (and if necessary,

the United States Marshals Service to use any lawful means to locate and serve

process on) Warden Ron Neal at Indiana Department of Correction and to send him

a copy of this order and the complaint pursuant to 28 U.S.C. § 1915(d);

      (6) ORDERS the Indiana Department of Correction and Wexford of Indiana,

LLC, to provide the United States Marshal Service with the full name, date of birth,

and last known home address of any defendant who does not waive service, to the

extent this information is available; and

      (7) ORDERS Warden Ron Neal, Dr. Nancy Marthakis, and Nurse Practitioner

Diane Thews to respond, as provided in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to

proceed in this screening order.

      SO ORDERED on May 12, 2021

                                                s/ Robert L. Miller, Jr.
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
